DETAILED ACTION
1	This action is responsive to the applicant’s election without traverse received by the office on May 27, 2022.  Election of claim 22 is acknowledged. The cancellation of claims 1-21 is acknowledged. Therefore, claim 22 and the newly submitted claims 23-41 that dependent on claim 22 are pending in this application.
2	Claims 22-41 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
3	The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record (US 2001/0041848 A1) teaches skin care kit (facial aesthetic apparatus) comprising a housing and a suction pump (see claim 1) and wherein the apparatus further comprises a water tank (skin care composition) (see claim 10). However, the closest prior art of record (US’ 848 A1) does not teach or disclose a skin care kit comprising a plurality of disposable cleaning heads comprising a collection portion and a mounting portion wherein the collection portion defining an inlet and an internal cavity and the mounting portion comprising a stem defining a channel fluidly connected to the internal cavity as claimed and wherein each of the plurality of disposable cleaning heads is removably connectable to the base body with the stem being configured to be received in the opening of the mount as claimed.  Accordingly, the claimed subject as a whole would not have been obvious to one having ordinary skill in the art of skin cleaning devices.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761